United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS             May 21, 2003

                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                            No. 02-10893
                          Summary Calendar



     WALNUT VILLA APARTMENT, LLC,

                                           Plaintiff-Appellant,

     NADINE R. KING-MAYS, KING-MAYS FIRM,

                                           Appellants,

          versus

     THE CITY OF GARLAND, TEXAS, ET AL.,

                                           Defendants,

     THE CITY OF GARLAND, TEXAS,

                                           Defendant-Appellee.



           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:02-CV-93-P



Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Attorney Nadine King-Mays (King-Mays) appeals a sanctions

award rendered against her.    She argues that the district court


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
erred in finding that she had filed pleadings for an improper

purpose——to cause unnecessary delay or needless increase in the cost

of litigation——in violation of FED. R. CIV. P. 11(b)(1).1

     King-Mays represented Walnut Villa Apartments, LLC, (Walnut

Villa) in an appeal arising from two orders issued by the City of

Garland   Housing   Standards   Board   (the   Board)   requiring   either

certain repairs to an apartment complex, or, in the alternative,

the demolition of the complex.          In a subsequent state action,

Walnut Villa sought an injunction prohibiting enforcement of the

orders, arguing that it had received improper notice, under both

the United States Constitution and the Texas Local Government Code,

of the Board’s action, and that the Board’s decision was not

supported by substantial evidence.         In addition, Walnut Villa



     1
      In her brief on appeal, King-Mays also argues that the City
failed to mitigate its costs in responding to her federal
complaint, and failed to comply with the notice requirements of
Rule 11(c)(1) in moving for sanctions against her. See FED. R. CIV.
P. 11(c)(1) (providing that a motion for sanctions “shall not be
filed with or presented to the court unless, within 21 days after
service of the motion (or such other period as the court may
prescribe), the challenged paper, claim, defense, contention,
allegation, or denial is not withdrawn or appropriately
corrected.”). King-Mays, however, did not raise either of these
issues below and fails to cite any authority on appeal that would
support an argument that the sanctions award should be reversed
because the City failed to comply with the procedural prerequisites
of a Rule 11 motion, particularly under the present circumstances
where the complaint was dismissed the day after the filing. Nor
does her brief clearly specify the nature of any requested relief.
This court does not generally consider issues not raised in the
district court or briefed by the parties on appeal. See St. Paul
Mercury Ins. Co. v. Williamson, 224 F.3d 425, 445 (5th Cir. 2000).


                                   2
brought, also in state court, an action for damages under 42 U.S.C.

§ 1983.

     The state trial court severed Walnut Villa’s damages action,

and after a hearing, determined both that the complex had received

adequate notice of the Board’s actions, and that those actions were

supported by substantial evidence.               Walnut Villa unsuccessfully

appealed   the    state   court   decision       to   the    intermediate     state

appellate court.

     Following its unsuccessful state action, Walnut Villa, in a

last minute      effort   to   avoid   the      demolition    of    the   apartment

complex, on January 10, 2002, filed a complaint and motion for a

temporary restraining order in federal district court.                        After

hearing    argument   and      ordering       briefing,     the    district   court

dismissed Walnut Villa’s complaint on January 11, 2002, finding

that its procedural due process claim had already been presented to

and resolved by the state court.2             On February 27, 2002, the City

filed a motion for, and the district court subsequently awarded,

sanctions under Rule 11 of the Federal Rules of Civil Procedure.

     A review of the pleadings filed and orders issued in the state

and federal court proceedings indicates that (1) the federal

district court did not clearly err in finding that King-Mays

knowingly raised the same arguments on behalf of her client in the

federal court as she had in the state court; (2) that those claims

     2
      The district court’s January 11, 2002, order has not been
appealed and has become final.

                                          3
had    already   been   decided    by   the   state      court    when   King-Mays

presented them to the federal court; and (3) that those claims,

therefore, should not have been filed in the federal court.

        “[T]he district court is vested with considerable discretion

in determining the ‘appropriate’ sanction to impose upon the

violating party.”       Thomas v. Capital Security Servs., Inc., 836

F.2d 866, 877 (5th Cir. 1988) (en banc).                  Rule 11 specifically

provides for the award “of some or all of the reasonable attorneys’

fees   and   other   expenses     incurred    as    a   direct    result   of   the

violation.”      FED. R. CIV. P. 11(c)(2).         The City substantiated the

amount of the fees and costs it had incurred in defending against

Walnut Villa’s federal court filing, and the federal district

court, as it had discretion to do, awarded the amount requested.

See Thomas, 836 F.2d at 877.

       Thus, King-Mays has not shown that the federal district

court’s decision to impose sanctions “was based upon an erroneous

view of the law or a clearly erroneous assessment of the evidence.”

Krim v. BancTexas Group, Inc., 99 F.3d 775, 777 (5th Cir. 1996).

We find, therefore, that the district court did not abuse its

discretion in making this determination.                See id.

      Accordingly, the judgment of the district court is hereby

                                   AFFIRMED.




                                        4